MEMORANDUM**
1. The district court properly denied the defendant’s motion to suppress a pistol and ammunition found during a search of the defendant’s vehicle. The warrantless search of the vehicle was supported by reasonable suspicion and authorized by a condition of probation, and was therefore reasonable within the meaning of the Fourth Amendment. See United States v. Knights, 534 U.S. 112, 121, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001).
2. The mere fact that the supervised release condition imposed on the defendant, that he not have contact with minors without prior approval, was unrelated to his offense of conviction does not necessitate a finding of abuse of discretion. See United States v. Wise, 391 F.3d 1027, 1031-32 (9th Cir.2004).
The district court erred, however, in imposing the condition without prior notice to the defendant that the district court was contemplating such a condition. See Wise, 391 F.3d at 1033. Because the condition is not on the list of mandatory or discretionary conditions in the sentencing guidelines, U.S.S.G. § 5D1.3(a), (c), (d), the defendant should have been given sufficient notice before it was imposed “so that counsel and the defendant [would] have the opportunity to address personally its appropriateness,” Wise, 391 F.3d at 1033. “It is not enough notice ... first to impose the sentence, and then to invite counsel to comment ...” Id.
CONVICTION AFFIRMED; sentence VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.